Citation Nr: 0606210	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  02-08 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of Department of Veterans Affairs 
death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a former spouse of the veteran who served on 
active duty from December 1953 to June 1958 and from August 
1959 to August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on September 20, 2005, which vacated 
a September 2003 Board decision and remanded the case for 
additional development.  The issue initially arose from a 
July 2001 rating decision by the Phoenix, Arizona, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
appellant resides in North Carolina and jurisdiction of the 
case has been transferred to the RO in Winston-Salem, North 
Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its September 2005 order the Court set aside the previous 
Board decision in this case and remanded the matter on appeal 
for additional development.  The Court alleged deficiencies 
in the prior decision including a failure to address the 
validity of the appellant's divorce under state law and 
38 C.F.R. § 3.206 and in VA's duty to provide notice.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and the implementing regulations apply in the instant 
case.  The Court has held the appellant was not adequately 
notified of the evidence necessary to substantiate her claim 
and of which parties were expected to provide such evidence.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  

The Court citing Sanders v. Brown, 6 Vet. App. 17 (1993), in 
essence, found that an adequate determination in this case 
must include a discussion of the requirements of 38 C.F.R. 
§ 3.206 and state law concerning jurisdiction and whether 
there was a "bona fide domicile."  

Pursuant to North Carolina statutes, it has been held: 

§ 50-6. Divorce after separation of one year on 
application of either party. Marriages may be 
dissolved and the parties thereto divorced from 
the bonds of matrimony on the application of 
either party, if and when the husband and wife 
have lived separate and apart for one year, and 
the plaintiff or defendant in the suit for 
divorce has resided in the State for a period of 
six months.  
N.C. Gen. Stat. § 50-6.

In the present case, the appellant is seeking benefits as the 
veteran's widow.  She was also the plaintiff in the divorce 
from the veteran, an absolute divorce, granted in April 1996.  
In the divorce decree, the appellant acknowledged that she 
had been a resident of North Carolina for at least six 
months, the minimum period necessary for filing a divorce in 
that state.  She further admitted to having lived separate 
and apart from the veteran since November 1994, and at no 
time had resumed the marital relationship.  (See divorce 
decree).  Thus the Court granting the decree recognized that 
the appellant had standing as a bona fide domicile in that 
state with no marital relations for at least one year prior 
to the final decree.  Therefore, she met the requirements for 
obtaining a valid divorce decree.  Furthermore, there was no 
subsisting marriage, as the appellant agreed that there had 
been no marital relations for at least a year prior to the 
granting of the absolute divorce.  

The appellant alleges that certain behaviors on the part of 
the veteran required her to obtain a divorce, but that these 
facts were not stated in the final divorce decree.  
Regardless of the grounds for divorce, the divorce was 
granted by a legitimate Court of the State of North Carolina, 
and was a valid execution of the laws of the state.  There is 
no indication in the record that the appellant has ever 
attempted to have the divorce decree set aside by the courts 
of that state, or that she legally remarried the veteran.  

VA General Counsel in an opinion dated June 10, 1964, noted 
that: 
The doctrine followed with practical uniformity is 
that a party who has obtained a divorce is 
precluded from disregarding it and attempting by 
further proceedings to gain the same or different 
relief, on the principle, mainly, that the first 
divorce must be held to dissolve the relation of 
husband and wife, and also on the ground that a 
person who had invoked the jurisdiction of a court 
may not disregard or attack the decision.  Opinion 
of General Counsel 6-10-64.

The Board notes that the Court has previously held that one 
claiming to be the spouse of a veteran had the burden to come 
forward with preponderating evidence of a valid marriage 
under the laws of the appropriate jurisdiction.  Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).  Therefore, the Board 
finds that the appellant should be adequately notified of the 
evidence necessary to substantiate her claim, as well as, her 
evidentiary burden to come forward with preponderating 
evidence of a valid marriage under the laws of the 
appropriate jurisdiction.

Accordingly, the case is REMANDED for the following:

1.  The appellant must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate her claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that she is expected to 
provide, and (4) to request or tell her 
to provide any evidence in her possession 
that pertains to the claim.  She should 
also be notified of her evidentiary 
burden in this case to come forward with 
preponderating evidence of a valid 
marriage under the laws of the 
appropriate jurisdiction (common law 
marriage is not recognized in North 
Carolina).  

2.  The RO should attempt to obtain the 
complete official Court records in the 
case of the appellant v. the veteran.  
The case number and other identifying 
information can be found on the copy of 
the divorce decree associated with the 
claims folder.  Because those documents 
should be a matter of public record, no 
release should be required from the 
appellant.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain those records, a 
notation to that effect should be 
inserted in the file.  The appellant and 
her attorney are to be notified of 
unsuccessful efforts in this regard, in 
order that they be provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the appellant should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

